
	

113 S2566 IS: Nevada Mining Townsite Conveyance Act
U.S. Senate
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2566
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2014
			Mr. Heller (for himself and Mr. Reid) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the conveyance of certain public land in and around historic mining townsites
			 located in the State of Nevada, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Nevada Mining Townsite Conveyance Act.2.Disposal of public land in mining townsites, Esmeralda, Nye,  and Storey counties, Nevada(a)FindingsCongress finds that—(1)the Federal Government owns real property in and around historic mining townsites in the counties
			 of Esmeralda, Nye, and Storey in the State of Nevada;(2)while the real property described in paragraph (1) is under the jurisdiction of the Secretary, some
			 of the real property has been occupied for decades by individuals—(A)who took possession by purchase or other documented and putatively legal transactions; and(B)the continued occupation by whom constitutes a trespass on the title held by the Federal
			 Government;(3)as a result of the confused and conflicting ownership claims, the real property described in
			 paragraph (1)—(A)is difficult to manage under multiple use policies; and(B)creates a continuing source of friction and unease between the Federal Government and local
			 residents;(4)(A)all of the real property described in paragraph (1) is appropriate for disposal for the purpose of
			 promoting administrative efficiency and effectiveness; and(B)as of the date of enactment of this Act, the Bureau of Land Management has identified the mining
			 townsites for disposal; and(5)to promote the responsible resource management of the real property described in paragraph (1),
			 certain parcels should be conveyed to the county in which the property is
			 situated in accordance with land use management plans of the Bureau of
			 Land Management so that the county may, in addition to other actions,
			 dispose of the property to individuals residing on or otherwise occupying
			 the real property.(b)DefinitionsIn this Act:(1)Conveyance mapsThe term conveyance maps means—(A)the map entitled Original Mining Townsite Ione Nevada and dated October 17, 2005;(B)the map entitled Original Mining Townsite Gold Point and dated October 17, 2005; and(C)the map entitled Restoring Storey County Act and dated November 20, 2012.(2)Mining townsiteThe term mining townsite means real property—(A)located in the Gold Point, Ione, Gold Hill, and Virginia City townsites within the counties of
			 Esmeralda,
			 Nye, and Storey, Nevada, as depicted on the conveyance maps;(B)that is owned by the Federal Government; and(C)on which improvements were constructed based on the belief that—(i)the property had been or would be acquired from the Federal Government by the entity that operated
			 the mine; or(ii)the individual or entity that made the improvement had a valid claim for acquiring the property
			 from the Federal Government.(D)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management.(c)Mining claim validity review(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall carry out an
			 expedited program to examine each unpatented mining claim (including each
			 unpatented mining claim for which a patent application has been filed)
			 within each mining townsite.(2)Determination of validityWith respect to a mining claim, if the Secretary determines that the elements of a contest are
			 present, the Secretary shall immediately determine the validity of the
			 mining claim.(3)Declaration by SecretaryIf the Secretary determines a mining claim to be invalid, as soon as practicable after the date of
			 the determination, the Secretary shall declare the mining claim to be null
			 and void.(4)Treatment of valid mining claims(A)In generalEach mining claim that the Secretary determines to be valid shall be maintained in compliance with
			 the general mining laws and subsection (d)(2)(B).(B)Effect on holdersA holder of a mining claim described in subparagraph (A) shall not be entitled to a patent.(5)Abandonment of claimThe Secretary shall provide—(A)public notice that each mining claim holder may affirmatively abandon the claim of the mining claim
			 holder prior to the validity review; and(B)to each mining claim holder an opportunity to abandon the claim of the mining claim holder before
			 the date on which the land that is subject to the mining claim is
			 conveyed.(d)Conveyance authority(1)In generalAfter completing a validity review under subsection (c), notwithstanding sections 202 and 203 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713)
			 and subject to the agreement of the county, the Secretary shall convey to
			 the appropriate county, without consideration, all right, title, and
			 interest of the United States in and to the mining townsites (including
			 improvements on the mining townsites)—(A)identified for conveyance on the conveyance maps; and(B)that are not subject to valid mining claims.(2)Valid mining claims(A)In generalWith respect to each parcel of land located in a mining townsite subject to a valid mining claim,
			 the Secretary shall reserve the mineral rights and otherwise convey,
			 without consideration, the remaining right, title, and interest of the
			 United States in and to the mining townsite (including improvements on the
			 mining townsite) that is identified for conveyance on a conveyance map.(B)Procedures and requirementsEach valid mining claim shall be subject to each procedure and requirement described in section 9
			 of the Act of December 29, 1916 (43 U.S.C. 299) (commonly known as the Stockraising Homestead Act of 1916) (including regulations).(3)Availability of conveyance mapsThe conveyance maps shall be on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.(e)Recipients(1)Original recipientSubject to paragraph (2), the conveyance of a mining townsite under subsection (d) shall be made to
			 the county in which the mining townsite is situated.(2)Reconveyance to occupants(A)In generalIn the case of a mining townsite conveyed under subsection (d) for which a valid interest is proven
			 by 1 or more individuals, under the provisions of Nevada Revised Statutes
			 Chapter 244, the county that receives the mining townsite under paragraph
			 (1) shall reconvey the property to the 1 or more individuals by
			 appropriate deed or other legal conveyance as provided in that chapter.(B)Authority of countyA county described in subparagraph (A) is not required to recognize a claim under this paragraph
			 that is submitted on a date that is later than 5 years after the date of
			 enactment of this Act.(f)Valid existing rightsThe conveyance of a mining townsite under subsection (d) shall be subject to valid existing rights,
			 including any easement or other right-of-way or lease in existence as of
			 the date of the conveyance.(g)WithdrawalsSubject to valid rights in existence on the date of enactment of this Act, and except as otherwise
			 provided in this Act, the mining townsites are withdrawn from—(1)all forms of entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(h)SurveyA mining townsite to be conveyed by the United States under subsection (d) shall be sufficiently
			 surveyed as a whole to legally describe the land for patent conveyance.(i)Conveyance of terminated mining claimsIf a mining claim determined by the Secretary to be valid under subsection (c) is abandoned,
			 invalidated, or otherwise returned to the Bureau of Land Management, the
			 mining claim shall be—(1)withdrawn in accordance with subsection (g); and(2)subject to the agreement of the owner, conveyed to the owner of the surface rights covered by the
			 mining claim.(j)ReleaseOn completion of the conveyance of a mining townsite under subsection (d), the United States shall
			 be relieved from liability for, and shall be held harmless from, any and
			 all claims arising from the presence of improvements and materials on the
			 conveyed property.(k)Deadline for review and conveyancesIt is the sense of Congress that the examination of the unpatented mining claims under subsection
			 (c) and the conveyances under subsection (d) should be completed not later
			 than 18 months after the date of  enactment of this Act.
